UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT PURSUANT TO SECTIONS 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 May 24, 2016 Date of report (Date of earliest event reported) QNB C orp . (Exact name of registrant as specified in its charter) Pennsylvania 0-17706 23-2318082 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer Identification No.) incorporation or organization) 15 North Third Street, P.O. Box 9005, Quakertown, PA 18951-9005 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 538-5600 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item Submission of Matters to a Vote of Security Holders On May 24, 2016, QNB Corp. (the “Company”) held its 2016 Annual Meeting of Shareholders for which the Board of Directors solicited proxies. At the Annual Meeting, the shareholders of the Company voted on the following proposals stated in the Proxy Statement dated April 12, 2016. As of the record date for the Annual Meeting, holders of a total of 3,373,266 shares of the Company’s Common Stock were entitled to vote on the matters considered at the Annual Meeting. The proposals voted on and a record of the vote on each matter presented to the shareholders of the Company at the Annual Meeting were as follows: Proposal No. 1 : Election of Class I Directors to serve a term of three years and until their successors are elected: Votes Votes Broker Name For Withheld Non-Votes Autumn R. Bayles 61,471 554,208 David W. Freeman 32,904 554,208 Gary S. Parzych 34,211 554,208 Proposal No. 2 : An advisory vote to approve the compensation of the named executive officers as presented in the Proxy Statement: Votes Votes Broker For Against Abstain Non-Votes 63,668 71,316 554,208 Proposal No. 3 : The Company’s shareholders approved and adopted the 2016 Employee Stock Purchase Plan as set forth below: Votes Votes Broker For Against Abstain Non-Votes 53,000 16,280 554,208 Proposal No. 4 : To ratify the appointment of Baker Tilly Virchow Krause, LLP as QNB’s independent registered public accounting firm for 2016: Votes Votes For Against Abstain 2,187 9,916 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. QNB Corp. Date: May 24, 2016 By: /s/ Janice McCracken Erkes Janice McCracken Erkes Chief Financial Officer
